ROSS, C. J.
The petitioner here is the same person as the defendant-appellant in Criminal Cause No. 895, entitled: Pearl Pray, Appellant, v. State of Arizona, Respondent, ante, p. 171, 106 Pac. (2d) 500. She seeks to be discharged from the state prison where she is confined, claiming such imprisonment is unlawful.
The return of the superintendent of the prison to the writ of habeas corpus issued out of this court shows that she is held by him under and by virtue of a judgment and sentence for the crime of perjury duly rendered and entered in the Superior Court of Maricopa County, Arizona, and a commitment duly issued thereon dated April 22, 1940.
For the reasons given in the opinion in Cause No. 895, supra, for not reversing the judgment and sentence therein, petitioner is not entitled to her discharge on writ of haebas corpus. Accordingly, the writ is quashed.
LOCKWOOD and McALISTER, JJ., concur.